219 F.3d 639 (7th Cir. 2000)
Edward Spreitzer, Petitioner-Appellant,v.James M. Schomig, Warden, Respondent-Appellee.
No. 99-2474
In the United States Court of Appeals  For the Seventh Circuit
Argued May 17, 2000Decided July 11, 2000Rehearing and Rehearing En Banc Denied Aug. 17, 2000.

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 92 C 2182--David H. Coar, Judge.[Copyrighted Material Omitted]
Before Bauer, Coffey and Kanne, Circuit Judges.
Kanne, Circuit Judge.


1
Edward Spreitzer is under  a sentence of death. He appeals the dismissal of  his habeas corpus petition that was remanded to  the district court following our decision in  Spreitzer v. Peters, 114 F.3d 1435 (7th Cir.  1997). First, he claims that the district court  erred in finding that a procedural default barred  certain ineffective assistance of counsel claims.  Second, he claims that the court erred by  refusing to grant him evidentiary hearings to  determine whether he was denied the effective assistance of counsel when his attorney failed to  develop mitigating evidence of brain damage or  investigate his good prison conduct. Finding that  Spreitzer has procedurally defaulted his claims,  we affirm.

I.  History

2
On March 4, 1986, in an Illinois state court,  Spreitzer was found guilty of the aggravated  kidnapping and murder of Linda Sutton. He  previously had pleaded guilty to the murders of  four other individuals and admitted involvement  in four more murders. The very gruesome facts  that underlie these offenses, which include a  string of kidnappings, tortures, rapes and  murders, are recounted thoroughly in the Illinois  Supreme Court's opinion on Spreitzer's direct  appeal. See People v. Spreitzer, 525 N.E.2d 30,  32-33 (Ill. 1988) ("Spreitzer I"). On the basis  of his offenses, the State of Illinois requested  that Spreitzer receive the death penalty.


3
Spreitzer received a sentencing hearing before  a jury to determine if he was eligible to receive  the death penalty. At the hearing, the jury heard  testimony from Dr. Kent Mohr, a court-appointed  clinical psychologist, that Spreitzer had an IQ  of 76, had a "schizoid personality," related to  people in an inferior way and responded to his  environment in an impulsive way. Mohr had  previously met with Spreitzer and performed  diagnostic tests, including a Bender Visual Gestalt test, but Mohr did not have Spreitzer  submit to a complete neurological examination,  which would have included an MRI and blood tests.  Spreitzer testified on his own behalf that he  knew his actions were wrong, that he would have  reported them eventually and that he felt at  peace in prison. The jury also heard evidence of  the nature of Spreitzer's conduct and of his age  and previous guilty pleas. The jury found  Spreitzer eligible to receive the death penalty,  and the circuit court imposed a sentence of sixty  years for kidnapping Sutton and a death sentence  for her murder.


4
Spreitzer timely filed a direct appeal of his  conviction, in which he alleged a conflict of  interest in the public defender's office as well  as a number of issues related to sentencing.  However, at this time, Spreitzer did not argue  that his sentencing counsel was ineffective.  Spreitzer argued that he was deprived of a fair  sentencing hearing by improper cross-examination  made by the prosecutor. He claimed that the  prosecutor cross-examined him about "devil-  worshipping" in violation of a stipulation  against so doing, improperly mentioned the  victims' families, attempted to elicit sympathy  for the victims, appealed to the fears of jurors,  argued that Spreitzer was racially prejudiced,  attempted to dehumanize him, speculated about his  and co-defendant Robin Gecht's character and  personality traits and misstated the applicable  burden of proof. See Spreitzer I, 525 N.E.2d at  43. The Illinois Supreme Court dismissed these  claims on a finding that these errors were  individually and cumulatively harmless and that  the issue of "devil worship" had been waived  because the defendant did not object to it at the  sentencing hearing, see id. at 44, but reduced  Spreitzer's kidnapping sentence from sixty years  to the statutory maximum thirty years. See id. at  50. Following the dismissal of his direct appeal,  the United States Supreme Court denied  Spreitzer's petition for certiorari. See  Spreitzer v. Illinois, 488 U.S. 917 (1988).


5
Spreitzer then filed a six-count pro se  petition for post-conviction relief with the  state trial court, claiming inter alia that he  was deprived of the right to effective counsel at  sentencing. The court appointed counsel to  represent Spreitzer, and Spreitzer's appointed  counsel presented each of Spreitzer's claims at  a hearing held on his petition, but did not  attach affidavits to the petition alleging  additional evidence that would show ineffective  assistance of sentencing counsel. The trial court denied Spreitzer's petition. The court did not  hold an evidentiary hearing on the issue whether  the ineffective assistance of sentencing counsel  claims had been waived by not being raised on  direct appeal. Spreitzer appealed this denial to  the Illinois Supreme Court, raising three claims,  including (1) that he had not been provided with  effective counsel for the post-conviction relief  hearing because his appointed counsel failed to  append evidence of sentencing counsel's  ineffective investigation, (2) that he had been  deprived of effective counsel during his pretrial  motion to quash his arrest and (3) that the  sentencing court should have permitted the jury  to hear Spreitzer's counsel present an  alternative sentence of life imprisonment without  parole. See People v. Spreitzer, 572 N.E.2d 931  (Ill. 1991) ("Spreitzer II"). Spreitzer did not  reiterate the claim made before the state trial  court that his sentencing counsel was  ineffective, but he did argue in his reply brief  that the court had incorrectly applied the waiver  doctrine to these claims.


6
The Illinois Supreme Court held that the issues  raised under the rubric of ineffective assistance  of counsel were not raised on direct appeal,  which meant that waiver or res judicata applied.  For this reason, the merits of Spreitzer's claims  on appeal were irrelevant; the only claim  Spreitzer could raise about effectiveness was  whether his counsel should have researched issues  concerning waiver or res judicata. Because  Spreitzer did not argue that waiver would not bar  these claims, the Illinois Supreme Court found no  prejudice in the counsel's failure to do so and  denied these claims. See id. at 936. The court  also found that the sentencing court need not  have instructed the jury about an alternative  sentence of life imprisonment without the  possibility of parole. See id. at 937. On these  bases, the Supreme Court denied Spreitzer's  petition. See id. at 937. The United States  Supreme Court again denied Spreitzer's petition  for certiorari. See Spreitzer v. Illinois, 502  U.S. 985 (1991).


7
Spreitzer then filed a petition for habeas  corpus relief in federal court under 28 U.S.C.  sec. 2254. In his petition, Spreitzer raised six  issues, including allegations he previously made  of prosecutorial misconduct, the sentencing  court's wrongful failure to instruct on an  alternative sentence, a conflict of interest in  his representation, ineffective assistance of  pre-trial counsel on a motion to quash and of  sentencing counsel (but not of post-conviction  counsel) and the unconstitutionality of the death  penalty. The district court denied all  Spreitzer's claims unrelated to sentencing, but  held that the state trial court should have given  Spreitzer's proposed instruction on the  alternative sentence and granted Spreitzer's  petition to allow re-sentencing. Because it  vacated Spreitzer's sentence, the district court  declined to rule on sentencing issues unrelated  to the instruction issue. On appeal, we reversed  the district court on the instruction issue,  finding that the state trial court was not  required to allow the jury to hear about  alternative sentences, but affirmed the district  court's denial of Spreitzer's other claims. We  remanded the habeas petition to resolve  Spreitzer's sentencing claims that the district  court left undecided. See Spreitzer v. Peters,  114 F.3d 1435, 1447 (7th Cir. 1997). In addition,  we found that Spreitzer's death sentence should  be reinstated.


8
On remand, the district court confronted two issues prosecutorial misconduct at sentencing  and ineffective assistance of sentencing counsel.  The district court found that the former claim  had been correctly resolved by the Illinois  Supreme Court on direct appeal and that Spreitzer  had waived his ineffective assistance of  sentencing counsel claims. The court found waiver  because the Illinois Supreme Court had found that  the inadequate assistance claims should have been  made on direct appeal, which constituted an  independent and adequate ground sufficient to  justify dismissal. Nonetheless, the district  court considered both of these claims on their  merits. The court found that Spreitzer's claims  of ineffective assistance of counsel were  meritless because in each case Spreitzer had  failed to make an adequate showing of prejudice.  The court refused to grant Spreitzer an  evidentiary hearing to determine whether the  evidence that he presented established a  deficiency in his prior representation.  Therefore, the district court denied both  remaining claims and dismissed his habeas corpus  petition.


9
Spreitzer now claims that the district court  erred in finding his ineffective assistance of  counsel claims waived. Spreitzer does not appeal  the district court's denial of his prosecutorial  misconduct claim. Spreitzer contends that the  district court erred by refusing to grant him an  evidentiary hearing on his ineffective assistance  claims because its finding of no prejudice was  speculative without the benefit of an evidentiary  hearing.

II.  Analysis

10
We review de novo Spreitzer's allegations of  constitutional error in the context of a habeas  petition. See Crivens v. Roth, 172 F.3d 991, 995  (7th Cir. 1999). Because Spreitzer filed his  petition prior to the passage of the  Antiterrorism and Effective Death Penalty Act of  1996 ("AEDPA") Pub. L. No. 104-132, 110 Stat.  1214 (1996), we consider his arguments under pre-  AEDPA law. See Lieberman v. Washington, 128 F.3d  1085, 1091 (7th Cir. 1997). We apply a  presumption of correctness to state court  determinations of factual issues. See Porter v.  Gramley, 112 F.3d 1308, 1316 (7th Cir. 1997).

A.  Waiver

11
Prior to reaching the merits of any  constitutional claim raised in his habeas corpus  petition, we review the district court's  determination that Spreitzer defaulted his  claims. A federal court must ensure that the  habeas corpus petitioner has overcome two  procedural hurdles, exhaustion and procedural  default, before reaching the merits of his claim.  See Henderson v. Thieret, 859 F.2d 492, 496 (7th  Cir. 1988). "Failure to raise all claims during  the course of the state court proceedings bars  consideration of those claims not raised." Jones  v. Washington, 15 F.3d 671, 674 (7th Cir. 1994),  overruled on other grounds by Hogan v. McBride,  74 F.3d 144, 147 (7th Cir. 1996). Likewise,  before bringing his claims in a federal habeas  proceeding, a prisoner must first raise his  claims during the course of the state proceedings  in order to avoid procedural default. Henderson,  859 F.2d at 496. The district court dismissed  Spreitzer's claims on the ground that Spreitzer  had defaulted procedurally by failing to raise  these claims prior to his state post-conviction  petition. On appeal, the state also argues that  these claims were waived because Spreitzer failed  to exhaust his available state court remedies on  these claims. Because we agree with the state  that Spreitzer's claims are barred by his failure  to exhaust available state court remedies, we do  not rule on whether the district court correctly  found that his federal claims were barred on  adequate and independent state grounds.

1.  Exhaustion

12
The state presents an alternative ground for  the dismissal of Spreitzer's ineffective  assistance claims, arguing that federal courts  should not review Spreitzer's petition because he  failed to exhaust all available state court  remedies. Spreitzer raised his remaining claims  of the ineffectiveness of sentencing counsel at  the post-conviction proceeding, but changed  tactics on appeal to the Illinois Supreme Court,  contending that his post-conviction counsel,  rather than his sentencing counsel, failed to  provide effective representation. For this  reason, the state contends that the Illinois  Supreme Court was never presented with the issue  of the ineffectiveness of sentencing counsel.


13
Federal law requires that state prisoners give  state courts a fair opportunity to act on their  claims before bringing habeas claims in federal  court. See 28 U.S.C. sec. 2254(c); see also  O'Sullivan v. Boerckel, 526 U.S. 838, 844-45  (1998); Kurzawa v. Jordan, 146 F.3d 435, 440 (7th  Cir. 1998). The requirement that state courts  have the first opportunity to cure a claim of  continued confinement in an unconstitutional  fashion stems from the understanding that state  courts are equally obliged to follow federal law  and from the desire for comity between state and  federal court systems. See O'Sullivan, 526 U.S.  at 844-45; Coleman v. Thompson, 501 U.S. 722, 731  (1991). A "fair presentment" of a petitioner's  claims requires that a petitioner give state  courts "a meaningful opportunity to pass upon the  substance of the claims [petitioner] later  presses in federal court." Howard v. O'Sullivan,  185 F.3d 721, 725 (7th Cir. 1999).


14
In Howard, we faced a very similar claim to  Spreitzer's. Howard, 185 F.3d at 725. The  petitioner initially claimed ineffective  assistance of sentencing counsel in his post-  conviction petition before the state trial court.  Following the dismissal of this petition for  insufficient evidence, the petitioner changed  tactics and argued only the ineffective  assistance of post-conviction counsel to the  state appellate courts, without pursuing the  ineffective assistance of sentencing counsel  claims. The state appellate courts affirmed  denial of the post-conviction relief, so he filed  a federal habeas petition, which was denied by  the district court. We affirmed the dismissal of  the petitioner's federal habeas claim, holding  that we were barred from reviewing the  petitioner's claim because "by changing the basis  of his argument between the trial court and the  appellate court, [the petitioner] did not fairly  present the question of ineffective assistance of  trial counsel to the Illinois Appellate Court.  Accordingly, he has procedurally defaulted that  claim." Id.; see also Momient-El v. DeTella, 118  F.3d 535, 540-41 (7th Cir. 1997) (finding that  failure to appeal issues raised in an Illinois  post-conviction proceeding results in procedural default).


15
Spreitzer's post-conviction appellate counsel  made the same error as in Howard. His post-  conviction counsel argued that Spreitzer's  sentencing counsel failed to represent him  effectively by insufficiently developing evidence  of organic brain defects or of Spreitzer's good  conduct while incarcerated. However, on appeal to  the Illinois Supreme Court, Spreitzer's appellate  counsel jettisoned these arguments, choosing  instead to argue that the ineffectiveness of  Spreitzer's post-conviction counsel required the  Illinois Supreme Court remand Spreitzer's case to  the trial court to appoint new post-conviction  counsel. The court denied this claim because  Spreitzer failed to present evidence that his  post-conviction counsel had actually been  ineffective or that this ineffective  representation had prejudiced him. See Spreitzer  II, 572 N.E.2d at 936.


16
Spreitzer did not present the complaints that  he raised in his federal habeas corpus petition  to the Illinois Supreme Court. He did not brief  this issue to the Illinois Supreme Court, nor did  the Supreme Court address sua sponte whether he  was denied effective representation at sentencing  by his counsel's failure to investigate fully  matters relating to organic brain defects or his  prison conduct. Thus, the Illinois Supreme Court  never had a fair opportunity to rule on these  claims, and we are barred from considering them  here unless Spreitzer establishes that his case  meets one of the exceptions to procedural default  that we set forth below.

2.  Fair Presentment

17
Spreitzer argues that his claims should not be  barred for failure to exhaust his administrative  remedies. He contends that the Illinois Supreme  Court was fairly presented with the question of  the competence of sentencing counsel because he  raised this issue in his petition for post-  conviction relief, and he believes that the  Illinois Supreme Court reviewed the decision of  the post-conviction trial court in its dismissal  of the claim by finding that the trial court's  dismissal was based on waiver and res judicata.  According to Spreitzer, both parties briefed the  question whether the district court ruled  correctly on the remaining claims at the post-  conviction proceedings, and the Illinois Supreme  Court's affirmance of the post-conviction court's  dismissal thus constitutes a fair presentment of  these claims.


18
Spreitzer's argument misstates the procedural  posture under which the Illinois Supreme Court  analyzed the post-conviction court's holding. In  his opening brief to the Supreme Court, Spreitzer  argued that his post-conviction counsel failed to  provide effective representation because he did  not attach appendices containing new evidence to  Spreitzer's post-conviction petition and asked  that the Supreme Court remand the claim to post-  conviction court for appointment of new counsel.  The state responded that this failure could not  constitute prejudice because the post-conviction  court based its holdings on these issues on  waiver or res judicata, rather than on a failure  to append additional evidence, and for this  reason, it was unnecessary to remand to appoint  new counsel. Spreitzer answered in his reply  brief that the post-conviction court's findings  of waiver and res judicata were improper because  Spreitzer's post-conviction claims were based on  evidence not within that court's record. The  Illinois Supreme Court, in reviewing Spreitzer's  ineffective assistance of counsel claim, first  noted that "[t]he record in this case shows that  [Spreitzer's] post-conviction counsel consulted  with him, examined the record and conducted an  investigation," meeting all the Illinois  requirements for effective post-conviction  counsel. Spreitzer II, 572 N.E.2d at 936. The  court also noted that post-conviction counsel  argued all the counts raised in Spreitzer's pro  se complaint, but because "[t]he reasons for the  trial court's dismissal . . . were res judicata  and waiver . . . [a]n additional investigation,  or addition of supporting documents to the  record, would have been irrelevant to the issue  of whether or not the allegations in the petition  were res judicata or waived." Id. For this  reason, the Illinois Supreme Court found that  Spreitzer had failed to prove that his post-  conviction counsel's actions had prejudiced him.  See id.


19
Contrary to Spreitzer's contentions, the  Illinois Supreme Court was not presented with the  issue of sentencing counsel's effectiveness  during the course of this interchange. The issue  briefed to the court by the parties was the  effectiveness of post-conviction counsel, not  sentencing counsel. The court held that post-  conviction counsel was effective and,  alternatively, that Spreitzer had not shown  prejudice caused by his representation. In its  finding that no prejudice had been shown, the  Supreme Court noted that the hearing court based  its dismissal on waiver and res judicata.  However, the Supreme Court did not review the  hearing court's decision because the substance of  its decision, whether Spreitzer should have  raised claims of ineffective sentencing counsel  sooner, was irrelevant to the question of  prejudice caused by post-conviction counsel.  Moreover, the Illinois Supreme Court did not  reach the question whether the post-conviction  court correctly applied the waiver doctrine.


20
The only presentment of the question of  sentencing counsel's effectiveness came in  Spreitzer's reply brief as a part of his argument  that the post-conviction court erred in applying  the waiver doctrine, which in turn was argued in  the context of Spreitzer's contention that post-  conviction counsel was ineffective. Illinois  Supreme Court Rule 341(e)(7) deems arguments  presented for the first time in a reply brief  waived, see People v. Brown, 660 N.E.2d 964, 970  (Ill. 1995). Although Supreme Court Rule 341(g)  allows appellants to respond in their reply brief  to any question raised in appellee's answer, see  Oliveira v. Amoco Oil Co., 726 N.E.2d 51, 56  (Ill. 2000), the state never raised the question  of the merits of the post-conviction court's  decision in its briefing. The state merely noted  that the court's grounds for ruling did not allow  a finding of prejudice. For this reason, the  Illinois Supreme Court was never directly  presented with the question whether Spreitzer's  original sentencing counsel provided effective  representation, or even whether the post-  conviction court erred in dismissing these claims  on res judicata or waiver grounds. As such, the  tortured process that Spreitzer suggests the  Illinois Supreme Court should have undergone to  reach these claims does not constitute a fair  presentment of them to the Illinois Supreme  Court.

3.  Futility

21
Spreitzer also argues that he was not required  to claim ineffective assistance of sentencing  counsel before the Illinois Supreme Court because  any such action would have been futile. Spreitzer  claims that because his post-conviction counsel  failed to append affidavits to his post-  conviction petition, the Illinois Supreme Court  would have dismissed this claim as insufficiently  substantiated. For this reason, he argues that he  had no likelihood of success on his claim and  need not have brought it to the Illinois Supreme  Court.


22
Illinois courts routinely dismiss claims for  post-conviction relief that lack support in the  record or supporting affidavits for the  proposition that the petitioner's constitutional  rights have been violated. See People v.  Erickson, 700 N.E.2d 1027, 1034 (Ill. 1998); see  also People v. Turner, 719 N.E.2d 725, 730 (Ill.  1999). The Supreme Court has provided an  exception to the exhaustion doctrine in those  instances where "the corrective process is so  clearly deficient as to render futile any claim  to obtain relief." Duckworth v. Serrano, 454 U.S.  1, 3 (1981). However, we have interpreted the  phrase "corrective process" to refer only to the  post-conviction appellate procedure provided by  a state. See, e.g., United States ex rel. Johnson  v. McGinnis, 734 F.2d 1193, 1197 (7th Cir. 1984)  (analyzing the Illinois state mandamus procedure  to determine whether its deficiencies allow  futility claim). Therefore, "the pertinent  question is not whether the state court would be  inclined to rule in the petitioner's favor, but  whether there is any available state procedure  for determining the merits of petitioner's  claim." White v. Peters, 990 F.2d 338, 342 (7th  Cir. 1993).


23
Because Spreitzer's post-conviction counsel  failed to append additional affidavits to the  record, the Illinois Supreme Court probably would  have dismissed Spreitzer's claim as  unsubstantiated without reaching the merits.  Nonetheless, Spreitzer does not contest that  Illinois maintained a process to present such  claims. As such, he presents no colorable  argument that it would have been futile to  present this argument before the Illinois Supreme  Court. We do not believe that such action would  have been futile in the sense required by  Duckworth, and we reject Spreitzer's contention  that he need not have presented these claims on  the basis of this purported futility.

4.  Exceptions to Procedural Default

24
Although we have found Spreitzer to have  defaulted his habeas claims, we may excuse his  default and review his claims under two  circumstances. Either Spreitzer must show cause  and prejudice for his failure to exhaust his  state claims, or he must show that a failure to  review these claims results in a fundamental  miscarriage of justice. See Howard, 185 F.3d at  726; Steward v. Gilmore, 80 F.3d 1205, 1211 (7th  Cir. 1996); see generally Barksdale v. Lane, 957  F.2d 379, 385 (7th Cir. 1992) (requiring "some  external objective factor, such as interference  by officials or unavailability of the factual or  legal basis for a claim" to show cause).  Spreitzer has failed to present any evidence of  any external cause that prevented him from  raising his ineffective assistance claims before  the Illinois Supreme Court, nor has he made an  attempt to show actual innocence, as opposed to  legal innocence, as required to support the  finding of a fundamental miscarriage of justice.  See Sawyer v. Whitley, 505 U.S. 333, 339 (1992).  Therefore, we find no reason to excuse Spreitzer  from the requirement that he first exhaust his  available state remedies. We are barred from  reviewing the claims in Spreitzer's habeas corpus  petition, and we will affirm the district court's  dismissal of the petition.

B.  Denial of Evidentiary Hearings

25
Finally, Spreitzer contends that the district  court erred in denying him the opportunity to  conduct an evidentiary hearing on his ineffective  assistance of sentencing counsel claims. The  district court did not express the reasons for  his denial, but in reaching the merits of  Spreitzer's claim, the court noted that Spreitzer  would be unable to demonstrate prejudice caused  by the truth of either claim in the face of  overwhelming evidence against him. Spreitzer  appeals these denials, claiming that under  Strickland v. Washington, 466 U.S. 668, 689-90  (1984), he was entitled to a determination of  both ineffective assistance and prejudice before  denying his motion for an evidentiary hearing.


26
"[A] federal evidentiary hearing is required if  a habeas petitioner alleges facts which, if  proved, would entitle him to relief and the state  courts--for reasons beyond the control of the  petitioner--never considered the claim in a full  and fair hearing." Porter, 112  F.3d at 1317; see  also Townsend v. Sain, 372 U.S. 293, 312-13  (1963). Under pre-AEDPA law,1 if a petitioner  has failed to adequately develop material facts  in previous state court proceedings, we again  apply the "cause and prejudice" standard to  determine whether an evidentiary hearing is  warranted. See Resnover v. Pearson, 965 F.2d  1453, 1456-57 (7th Cir. 1992); see also Keeney v.  Tamayo-Reyes, 504 U.S. 1, 8 (1992). To receive a  federal evidentiary hearing, a petitioner must  show both good cause for failing to submit the  required affidavits in state court and that he  has suffered actual prejudice. See Wright v.  Gramley, 125 F.3d 1038, 1043-44 (7th Cir. 1997);  Lemons v. O'Sullivan, 54 F.3d 357, 360 (7th Cir.  1995).


27
The district court dismissed Spreitzer's habeas  petition for an evidentiary hearing without  comment on Spreitzer's request for an evidentiary  hearing. However, in its memorandum order of  dismissal, the court reached the merits of  Spreitzer's claims. The court found that  Spreitzer had not shown actual prejudice caused  by the claimed errors in the face of the  overwhelming evidence presented to the jury in  favor of Spreitzer's eligibility for execution.  Spreitzer claims that this finding of no  prejudice is mere speculation without the benefit  of an evidentiary hearing to determine whether  prejudice existed. However, this argument  reverses the burden of proof required by a  petitioner to receive an evidentiary hearing. To  receive a hearing, Spreitzer was required to  append affidavits alleging evidence of actual  prejudice to the district court. Spreitzer did  not append affidavits alleging sufficient evidence of prejudice, so the court found that  Spreitzer failed to make his requisite showing.


28
Spreitzer presented evidence which suggests that  his sentencing counsel did not pursue adequately  evidence of organic brain defects and Spreitzer's  good conduct while incarcerated. He claims that  this evidence should have been presented to the  jury at his sentencing. However, at Spreitzer's  sentencing, counsel presented Dr. Mohr to provide  evidence of Spreitzer's psychological state, and  Spreitzer testified on his own behalf about his  conduct in prison. In the face of the  overwhelming evidence demonstrating the grisly  nature of his crimes, the jury favored the  evidence provided by the state over that provided  by Spreitzer. Spreitzer has presented no novel  evidence that would tend to upset this balance,  so we agree with the district court that  Spreitzer has not demonstrated that the state  court's failure to hold an evidentiary hearing  caused him actual prejudice. We affirm the  district court's denial of Spreitzer's request  for an evidentiary hearing.

III.  Conclusion

29
Because Spreitzer failed to present his post-  conviction claims properly to the Illinois  Supreme Court, we are barred from reviewing these  claims. Because he has defaulted all his claims  and failed to show cause for this default or  prejudice arising from it, we Affirm the decisions  of the district court and Dismiss Spreitzer's  petition.



Note:


1
 AEDPA sec. 104 codified the "cause and prejudice"  test applied in Keeney v. Tamayo-Reyes, 504 U.S.  1, 8 (1992), adding 28 U.S.C. sec. 2254(e)(2),  which dramatically restricts the ability of  district courts to hold an evidentiary hearing.  See Williams v. Taylor, ___ U.S. ___, 120 S.Ct.  1479, 1488-89 (2000). However, in Spreitzer v.  Peters, 114 F.3d at 1456, we applied pre-AEDPA  law to determine whether other of Spreitzer's  claims merited an evidentiary hearing, and we  continue to believe it unnecessary to apply sec.  2254(e)(2) retroactively to Spreitzer's petition.